  Case 19-23818        Doc 26      Filed 11/06/19 Entered 11/06/19 15:07:55          Desc Main
                                    Document     Page 1 of 10


                     IN THE UNITED STATES BANKRUPTCY COURT
           FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION

       In Re:                                )       Case No.: 19-23818
                                             )
       Jennifer D Turner                     )       Chapter 13
                                             )
                                             )       Judge: Carol A. Doyle
                       Debtor(s)             )




TO: Trustee Tom Vaughn, 55 E. Monroe Street, #3850, Chicago, IL 60603;

See attached service list.


                                      PROOF OF SERVICE

         The undersigned, an attorney, certifies that he transmitted a copy of this notice and the
attached Amended Chapter 13 Plan to the above-named creditor and also to the attached service
list via regular U.S. Mail with postage prepaid from the mailbox located at 4131 Main St.
Skokie, IL 60076, on November 6, 2019.



/s/ David H. Cutler
Attorney for the Debtor

Cutler & Associates, Ltd.
4131 Main St.
Skokie, IL 60076
Phone: (847) 673-8600
    Case 19-23818   Doc 26   Filed 11/06/19 Entered 11/06/19 15:07:55   Desc Main
                              Document     Page 2 of 10

}
b
k
1
{
C
r
e
d
i
t
o
A
s
M
a
x




                       Avid Acceptance
                       PO Box 708580
                       Sandy, UT 84070


                       Barclays Bank Delaware
                       Attn: Correspondence
                       Po Box 8801
                       Wilmington, DE 19899


                       Blitt & Gaines
                       661 W Glenn Ave
                       Wheeling, IL 60090


                       Capital One
                       Attn: Bankruptcy
                       Po Box 30285
                       Salt Lake City, UT 84130


                       Capital One Na
                       Attn: General Correspondence/Bk
                       Po Box 30285
                       Salt Lake City, UT 84130


                       Comenity Bank/Overstock
                       Attn: Bankruptcy Dept
                       Po Box 182125
                       Columbus, OH 43218


                       Comenity Bank/Pier 1
                       Attn: Bankruptcy Dept
                       Po Box 182125
                       Columbus, OH 43218


                       Comenity Bank/Victoria Secret
                       Attn: Bankruptcy Dept
                       Po Box 182125
                       Columbus, OH 45318


                       Comenitybank/wayfair
                       Attn: Bankruptcy Dept
                       Po Box 182125
                       Columbus, OH 43218
Case 19-23818   Doc 26   Filed 11/06/19 Entered 11/06/19 15:07:55   Desc Main
                          Document     Page 3 of 10


                   Credit Collections Services
                   Attention: Bankruptcy
                   725 Canton Street
                   Norwood, MA 02062


                   Dept of Ed / Navient
                   Attn: Claims Dept
                   Po Box 9635
                   Wilkes Barr, PA 18773


                   Discover Financial
                   Po Box 3025
                   New Albany, OH 43054


                   Fair Collections & Outsourcing
                   Attn: Bankruptcy Dept
                   12304 Baltimore Ave Suite E
                   Bellsville, MD 20705


                   Fifth Third Bank
                   PO Box 740778
                   Cincinnati, OH 45274


                   First Investors Financial Services
                   Attn: Bankruptcy
                   380 Interstate North Parkway, Suite 300
                   Atlanta, GA 30399


                   Illinois Department of Revenue 1/15
                   Bankruptcy Section
                   PO Box 64338
                   Chicago, IL 60664-0338


                   Land Home Financial Services, Inc.
                   1 Corporate Dr Ste 360
                   Lake Zurich, IL 60047


                   Merrick Bank/CardWorks
                   Attn: Bankruptcy
                   Po Box 9201
                   Old Bethpage, NY 11804


                   Oppity Finance
                   130 E Randolph St
                   Suite 3400
                   Chicago, IL 60601
Case 19-23818   Doc 26   Filed 11/06/19 Entered 11/06/19 15:07:55   Desc Main
                          Document     Page 4 of 10


                   Resurgence Financial LLC
                   3000 Lakeside Dr, Ste 309-S
                   Bannockburn, IL 60015


                   Resurgent Capital Services
                   PO Box 10826
                   Greenville, SC 29603


                   Wells Fargo Bank, N.A.
                   Po Box 14517
                   Des Moines, IA 50306


                   Wells Fargo Bank, N.A.
                   Po Box 10438
                   MAC F8235-02F
                   Des Moines, IA 50306-0438
                 Case 19-23818                       Doc 26
                                                         25          Filed 11/06/19 Entered 11/06/19 15:07:55
                                                                                                     14:55:08                     Desc Main
                                                                      Document
                                                                       Document PagePage51of
                                                                                           of10
                                                                                              6
 Fill in this information to identify your case:
 Debtor 1               Jennifer D Turner
                              First Name            Middle Name             Last Name
 Debtor 2
 (Spouse, if filing) First Name      Middle Name           Last Name
 United States Bankruptcy Court for the:         NORTHERN DISTRICT OF ILLINOIS                                         Check if this is an amended plan, and
                                                                                                                       list below the sections of the plan that
 Case number:                 19-23818                                                                                 have been changed.
                                                                                                                       1.1, 1.3, 2.1, 2.2, 2.5, 3.1, 3.2, 4.2,
                                                                                                                       5.1, 5.2, 8.1
 (If known)


Official Form 113
Chapter 13 Plan                                                                                                                                          12/17


 Part 1:       Notices

To Debtor(s):              This form sets out options that may be appropriate in some cases, but the presence of an option on the form does not
                           indicate that the option is appropriate in your circumstances or that it is permissible in your judicial district. Plans that
                           do not comply with local rules and judicial rulings may not be confirmable.

                           In the following notice to creditors, you must check each box that applies

To Creditors:              Your rights may be affected by this plan. Your claim may be reduced, modified, or eliminated.
                           You should read this plan carefully and discuss it with your attorney if you have one in this bankruptcy case. If you do not have
                           an attorney, you may wish to consult one.

                           If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney must file an objection to
                           confirmation at least 7 days before the date set for the hearing on confirmation, unless otherwise ordered by the Bankruptcy
                           Court. The Bankruptcy Court may confirm this plan without further notice if no objection to confirmation is filed. See
                           Bankruptcy Rule 3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

                           The following matters may be of particular importance. Debtors must check one box on each line to state whether or not the
                           plan includes each of the following items. If an item is checked as “Not Included” or if both boxes are checked, the provision
                           will be ineffective if set out later in the plan.

 1.1          A limit on the amount of a secured claim, set out in Section 3.2, which may result in              Included                   Not Included
              a partial payment or no payment at all to the secured creditor
 1.2          Avoidance of a judicial lien or nonpossessory, nonpurchase-money security interest,                Included                   Not Included
              set out in Section 3.4.
 1.3          Nonstandard provisions, set out in Part 8.                                                         Included                   Not Included


 Part 2:       Plan Payments and Length of Plan

2.1           Debtor(s) will make regular payments to the trustee as follows:

$1,197.00 per Month for 2 months
$1,286.00 per Month for 58 months

Insert additional lines if needed.

              If fewer than 60 months of payments are specified, additional monthly payments will be made to the extent necessary to make the
              payments to creditors specified in this plan.

2.2           Regular payments to the trustee will be made from future income in the following manner.

              Check all that apply:
                       Debtor(s) will make payments pursuant to a payroll deduction order.
                       Debtor(s) will make payments directly to the trustee.
                       Other (specify method of payment):

2.3 Income tax refunds.

APPENDIX D                                                                      Chapter 13 Plan                                                 Page 1
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                    Best Case Bankruptcy
                 Case 19-23818                       Doc 26
                                                         25             Filed 11/06/19 Entered 11/06/19 15:07:55
                                                                                                        14:55:08                      Desc Main
                                                                         Document
                                                                          Document PagePage62of
                                                                                              of10
                                                                                                 6
 Debtor                Jennifer D Turner                                                                  Case number     19-23818

      Check one.
                          Debtor(s) will retain any income tax refunds received during the plan term.

                          Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within 14 days of filing the
                          return and will turn over to the trustee all income tax refunds received during the plan term.

                          Debtor(s) will treat income refunds as follows:



2.4 Additional payments.
    Check one.
                  None. If “None” is checked, the rest of § 2.4 need not be completed or reproduced.

2.5          The total amount of estimated payments to the trustee provided for in §§ 2.1 and 2.4 is $76,982.00.

 Part 3:      Treatment of Secured Claims

3.1          Maintenance of payments and cure of default, if any.

        Check one.
                 None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.
                 The debtor(s) will maintain the current contractual installment payments on the secured claims listed below, with any changes
                 required by the applicable contract and noticed in conformity with any applicable rules. These payments will be disbursed either
                 by the trustee or directly by the debtor(s), as specified below. Any existing arrearage on a listed claim will be paid in full through
                 disbursements by the trustee, with interest, if any, at the rate stated. Unless otherwise ordered by the court, the amounts listed on
                 a proof of claim filed before the filing deadline under Bankruptcy Rule 3002(c) control over any contrary amounts listed below
                 as to the current installment payment and arrearage. In the absence of a contrary timely filed proof of claim, the amounts stated
                 below are controlling. If relief from the automatic stay is ordered as to any item of collateral listed in this paragraph, then, unless
                 otherwise ordered by the court, all payments under this paragraph as to that collateral will cease, and all secured claims based on
                 that collateral will no longer be treated by the plan. The final column includes only payments disbursed by the trustee rather than
                 by the debtor(s).
 Name of Creditor Collateral                     Current installment Amount of                    Interest rate    Monthly payment Estimated
                                                 payment                   arrearage (if any) on arrearage on arrearage                  total
                                                 (including escrow)                               (if applicable)                        payments by
                                                                                                                                         trustee

                               2015 Chevy
 Avid                          Malibu 75000                                                Prepetition:
 Acceptance                    miles                                          $367.39                $0.00        0.00%                 $0.00                   $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               5339 Lincoln Ave
                               Skokie, IL 60077
 Land Home                     Cook County
 Financial                     Principal                                                   Prepetition:
 Services, Inc.                Residence                                    $2,155.37         $37,392.92          0.00%              $1,168.53          $37,392.92
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

                               5339 Lincoln Ave
                               Skokie, IL 60077
 Lincoln Point                 Cook County
 Townhome                      Principal                                                   Prepetition:
 Assoc                         Residence                                      $125.00                $0.00        0.00%                 $0.00                   $0.00
                                                                     Disbursed by:
                                                                        Trustee
                                                                        Debtor(s)

Official Form 113                                                                       Chapter 13 Plan                                            Page 2
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                       Best Case Bankruptcy
                 Case 19-23818                       Doc 26
                                                         25           Filed 11/06/19 Entered 11/06/19 15:07:55
                                                                                                      14:55:08                   Desc Main
                                                                       Document
                                                                        Document PagePage73of
                                                                                            of10
                                                                                               6
 Debtor                Jennifer D Turner                                                             Case number    19-23818

Insert additional claims as needed.

3.2          Request for valuation of security, payment of fully secured claims, and modification of undersecured claims. Check one.

                          None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
                          The remainder of this paragraph will be effective only if the applicable box in Part 1 of this plan is checked.

                          The debtor(s) request that the court determine the value of the secured claims listed below. For each non-governmental secured
                          claim listed below, the debtor(s) state that the value of the secured claim should be as set out in the column headed Amount of
                          secured claim. For secured claims of governmental units, unless otherwise ordered by the court, the value of a secured claim
                          listed in a proof of claim filed in accordance with the Bankruptcy Rules controls over any contrary amount listed below. For each
                          listed claim, the value of the secured claim will be paid in full with interest at the rate stated below.

                          The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured claim under Part 5
                          of this plan. If the amount of a creditor’s secured claim is listed below as having no value, the creditor’s allowed claim will be
                          treated in its entirety as an unsecured claim under Part 5 of this plan. Unless otherwise ordered by the court, the amount of the
                          creditor’s total claim listed on the proof of claim controls over any contrary amounts listed in this paragraph.

                          The holder of any claim listed below as having value in the column headed Amount of secured claim will retain the lien on the
                          property interest of the debtor(s) or the estate(s) until the earlier of:

                          (a) payment of the underlying debt determined under nonbankruptcy law, or

                          (b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be released by the creditor.


 Name of               Estimated             Collateral              Value of     Amount of         Amount of       Interest    Monthly    Estimated
 creditor              amount of                                     collateral   claims senior     secured claim   rate        payment to total of
                       creditor's                                                 to creditor's                                 creditor   monthly
                       total claim                                                claim                                                    payments
 Wells
 Fargo                                       Sofa set
 Bank,                                       and
 N.A.                  $584.71               mattress                $584.71           $0.00            $584.71      5.00%           $74.47                 $595.73

Insert additional claims as needed.

 3.3         Secured claims excluded from 11 U.S.C. § 506.

      Check one.
                          None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4          Lien avoidance.

Check one.
                          None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.

3.5          Surrender of collateral.

             Check one.
                     None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

 Part 4:      Treatment of Fees and Priority Claims

4.1          General
             Trustee’s fees and all allowed priority claims, including domestic support obligations other than those treated in § 4.5, will be paid in full
             without postpetition interest.

4.2          Trustee’s fees
             Trustee’s fees are governed by statute and may change during the course of the case but are estimated to be 6.00% of plan payments; and
             during the plan term, they are estimated to total $4,618.92.


Official Form 113                                                                 Chapter 13 Plan                                              Page 3
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                   Best Case Bankruptcy
                 Case 19-23818                       Doc 26
                                                         25          Filed 11/06/19 Entered 11/06/19 15:07:55
                                                                                                     14:55:08                 Desc Main
                                                                      Document
                                                                       Document PagePage84of
                                                                                           of10
                                                                                              6
 Debtor                Jennifer D Turner                                                           Case number   19-23818

4.3          Attorney's fees.

             The balance of the fees owed to the attorney for the debtor(s) is estimated to be $4,000.00.

4.4          Priority claims other than attorney’s fees and those treated in § 4.5.

             Check one.
                     None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
                     The debtor(s) estimate the total amount of other priority claims to be $366.00

4.5          Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

             Check one.
                     None. If “None” is checked, the rest of § 4.5 need not be completed or reproduced.



 Part 5:      Treatment of Nonpriority Unsecured Claims

5.1          Nonpriority unsecured claims not separately classified.

             Allowed nonpriority unsecured claims that are not separately classified will be paid, pro rata. If more than one option is checked, the option
             providing the largest payment will be effective. Check all that apply.

                The sum of $     .
                  100.00 % of the total amount of these claims, an estimated payment of $ 29,966.92 .
                The funds remaining after disbursements have been made to all other creditors provided for in this plan.



                If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid approximately
                $ 7,884.00 . Regardless of the options checked above, payments on allowed nonpriority unsecured claims will be made in at least
                this amount.

5.2          Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.
                          The debtor(s) will maintain the contractual installment payments and cure any default in payments on the unsecured claims listed
                          below on which the last payment is due after the final plan payment. These payments will be disbursed either by the trustee or
                          directly by the debtor(s), as specified below. The claim for the arrearage amount will be paid in full as specified below and
                          disbursed by the trustee. The final column includes only payments disbursed by the trustee rather than by the debtor(s).

 Name of Creditor                                        Current installment payment        Amount of arrearage to be      Estimated total payments by
                                                                                            paid                           trustee
 Dept of Ed / Navient                                                            $0.00                         $0.00                              $0.00
                                                         Disbursed by:
                                                            Trustee
                                                            Debtor(s)

Insert additional claims as needed.

 5.3         Other separately classified nonpriority unsecured claims. Check one.

                          None. If “None” is checked, the rest of § 5.3 need not be completed or reproduced.

 Part 6:      Executory Contracts and Unexpired Leases

6.1          The executory contracts and unexpired leases listed below are assumed and will be treated as specified. All other executory
             contracts and unexpired leases are rejected. Check one.




Official Form 113                                                                Chapter 13 Plan                                            Page 4
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                                Best Case Bankruptcy
                 Case 19-23818                       Doc 26
                                                         25          Filed 11/06/19 Entered 11/06/19 15:07:55
                                                                                                     14:55:08                 Desc Main
                                                                      Document
                                                                       Document PagePage95of
                                                                                           of10
                                                                                              6
 Debtor                Jennifer D Turner                                                             Case number   19-23818

                          None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.



 Part 7:      Vesting of Property of the Estate

7.1        Property of the estate will vest in the debtor(s) upon
      Check the appliable box:
            plan confirmation.
            entry of discharge.
            other:

 Part 8:      Nonstandard Plan Provisions

8.1          Check "None" or List Nonstandard Plan Provisions
                    None. If “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a provision not otherwise included in
the Official Form or deviating from it. Nonstandard provisions set out elsewhere in this plan are ineffective.

The following plan provisions will be effective only if there is a check in the box “Included” in § 1.3.

 1. The Chapter 13 plan payments will increase from $1,197 to $1,286 per month commencing with the November 2019 plan
 payment until the end of the plan.



 Part 9:      Signature(s):

9.1        Signatures of Debtor(s) and Debtor(s)’ Attorney
If the Debtor(s) do not have an attorney, the Debtor(s) must sign below, otherwise the Debtor(s) signatures are optional. The attorney for Debtor(s),
if any, must sign below.
 X /s/ Jennifer D Turner                                                X
       Jennifer D Turner                                                     Signature of Debtor 2
       Signature of Debtor 1

       Executed on            November 6, 2019                                         Executed on

 X     /s/ David Cutler                                                         Date     November 6, 2019
       David Cutler
       Signature of Attorney for Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also certify(ies) that the wording and
order of the provisions in this Chapter 13 plan are identical to those contained in Official Form 113, other than any nonstandard provisions
included in Part 8.




Official Form 113                                                              Chapter 13 Plan                                            Page 5
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                              Best Case Bankruptcy
                 Case 19-23818                       Doc 26
                                                         25          Filed 11/06/19 Entered 11/06/19 15:07:55
                                                                                                     14:55:08              Desc Main
                                                                      Document
                                                                       Document PagePage10
                                                                                         6 of 6
                                                                                              10
 Debtor                Jennifer D Turner                                                         Case number   19-23818

Exhibit: Total Amount of Estimated Trustee Payments
The following are the estimated payments that the plan requires the trustee to disburse. If there is any difference between the amounts set
out below and the actual plan terms, the plan terms control.

 a.    Maintenance and cure payments on secured claims (Part 3, Section 3.1 total)                                                           $37,392.92

 b.    Modified secured claims (Part 3, Section 3.2 total)                                                                                       $595.73

 c.    Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total)                                                                      $0.00

 d.    Judicial liens or security interests partially avoided (Part 3, Section 3.4 total)                                                            $0.00

 e.    Fees and priority claims (Part 4 total)                                                                                                 $8,984.92

 f.    Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount)                                                             $29,966.92

 g.    Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total)                                                                 $0.00

 h.    Separately classified unsecured claims (Part 5, Section 5.3 total)                                                                            $0.00

 i.    Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.1 total)                                                      $0.00

 j.    Nonstandard payments (Part 8, total)                                                                    +                                     $0.00


 Total of lines a through j                                                                                                                  $76,940.49




Official Form 113                                                              Chapter 13 Plan                                          Page 6
Software Copyright (c) 1996-2019 Best Case, LLC - www.bestcase.com                                                            Best Case Bankruptcy
